 

CONFIDENTIAL TREATMENT REQUESTED. Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

Exhibit No. 10.01



 

 

ADVISORY AGREEMENT

 

THIS AGREEMENT, made as of March 27, 2012, among RJO Global Trust, a Delaware
statutory business trust (the “Fund”), R.J. O’Brien Fund Management, LLC, a
Delaware limited liability company (the “Managing Owner”), and Liberty Funds
Group, Inc. (the “Trading Advisor”).

 

WITNESSETH:

 

WHEREAS, the Fund has been organized as a Delaware statutory business trust
pursuant to its organizational documents to, among other things, directly or
indirectly through one or more commodity trading advisor, trade, buy, sell,
spread, or otherwise acquire, hold, or dispose of commodities (including, but
not limited to, foreign currencies, mortgage-backed securities, money market
instruments, financial instruments, and any other securities or items which are
now, or may hereafter be, the subject of futures contract trading), domestic and
foreign commodity futures contracts, forward contracts, foreign exchange
commitments, options on physical commodities and on futures contracts, spot
(cash) commodities and currencies, exchange of futures contracts for physicals
transactions, exchange of physicals for futures contracts transactions, and any
rights pertaining thereto, whether traded on an organized exchange or otherwise
(hereinafter referred to collectively as “futures interests;” provided, however,
such definition shall exclude securities futures products as defined by the
Commodity Futures Trading Commission (“CFTC”), options in securities futures and
options in equities) and securities (such as United States Treasury securities)
approved by the CFTC for investment of customer funds and other securities on a
limited basis, and to engage in all activities incident thereto;

 

WHEREAS, the Fund is a commodity pool operated by the Managing Owner; and the
Fund’s units are being offered pursuant to a registration statement on Form S-1
(No. 333-146177) as from time to time amended filed under the Securities Act of
1933, as amended;

 

WHEREAS, the principals of the Trading Advisor have extensive experience trading
in futures interests and the Trading Advisor is willing to provide the services
and undertake the obligations as set forth herein;

 

WHEREAS, the Fund and the Managing Owner each desires the Trading Advisor to act
as a trading advisor for the Fund and to make investment decisions with respect
to futures interests for the Fund and the Trading Advisor desires so to act; and

 

WHEREAS, the Fund, the Managing Owner and the Trading Advisor wish to enter into
this Agreement which, among other things, sets forth certain terms and
conditions upon which the Trading Advisor will conduct the futures interest
trading with respect to a portion of the Fund’s assets, as described herein.

 



1

 

  

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.Undertakings in Connection with the Continuing Offering of Units.

 

(a)                The Trading Advisor agrees with respect to the continuing
offering of interests (“Units”) in the Fund: (i) to make all disclosures
regarding itself, its principals and affiliates, its trading performance, its
trading systems, methods and strategies (subject to the need, in the reasonable
discretion of the Trading Advisor, to preserve the secrecy of Proprietary
Information (as defined in Section 1(c) hereof) concerning such systems, methods
and strategies), any client accounts over which it has discretionary trading
authority (other than the names of or identifying information with respect to
any such clients), and otherwise, as the Fund may reasonably require (x) in
connection with Fund’s offering materials (the “Prospectus”) as required by Rule
4.21 of the regulations under the Commodity Exchange Act (the “CEAct”), and the
rules and regulations of the Securities and Exchange Commission (the “SEC”)
including in connection with any amendments or supplements thereto, or (y) to
comply with any other applicable law or rule or regulation, including those of
the CFTC, the National Futures Association (the “NFA”), the SEC, or any other
regulatory or self-regulatory body, exchange, or board with jurisdiction over
its members (or to comply with the reasonable request of the aforementioned
organizations); and (ii) to otherwise cooperate with the Fund and the Managing
Owner by providing information regarding the Trading Advisor in connection with
the preparation of the Prospectus, including any amendments or supplements
thereto, as part of making application for registration of the Units under the
securities or blue sky laws of any jurisdictions, including foreign
jurisdictions, as the Fund may deem appropriate; provided that all such
disclosures are subject to the need, in the reasonable discretion of the Trading
Advisor, to preserve the secrecy of Proprietary Information concerning its
clients, systems methods and strategies. As used herein, unless otherwise
provided, the term “principal” shall have the meaning as defined in Rule 4.10(e)
of the CFTC’s regulations and the term “affiliate” shall mean an individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, such party. The Managing Owner may, in its sole discretion
and at any time, withdraw the SEC registration of the Units or discontinue the
offering of Units.

 

(b)               If the Trading Advisor becomes aware of any materially untrue
or misleading statement or omission regarding itself or any of its principals or
affiliates in the Disclosure Document (as defined in Section 19 hereof), or of
the occurrence of any event or change in circumstances which would result in
there being any materially untrue or misleading statement or omission in the
Disclosure Document regarding itself or any of its principals or affiliates, the
Trading Advisor shall promptly notify the Managing Owner and shall cooperate
with the Managing Owner in the preparation of any necessary amendments or
supplements to the Prospectus. Neither the Trading Advisor nor any of its
principals, or affiliates, or any stockholders, officers, directors, or
employees shall distribute the Prospectus or selling literature or shall engage
in any selling activities whatsoever in connection with the continuing offering
of Units except as may be specifically approved by the Managing Owner and agreed
to by the Trading Advisor.

 



2

 

 

 

(c)                For purposes of this Agreement, and notwithstanding any of
the provisions hereof, all non-public information relating to the Trading
Advisor including, but not limited to, records, whether original, duplicated,
computerized, handwritten, or in any other form, and information contained
therein, business and/or marketing and/or sales plans and proposals, names of
past and current clients, names of past, current and prospective contacts,
trading methodologies, systems, strategies and programs, trading advice, trading
instructions, results of proprietary accounts, training materials, research data
bases, portfolios, and computer software, and all written and oral information,
furnished by the Trading Advisor to the Fund and the Managing Owner and/or their
officers, directors, employees, agents (including, but not limited to,
attorneys, accountants, consultants, and financial advisors) or controlling
persons (each a “Recipient”), regardless of the manner in which it is furnished,
together with any analysis, compilations, studies or other documents or records
which are prepared by a Recipient of such information and which contain or are
generated from such information, regardless of whether explicitly identified as
confidential, with the exception of information which (i) is or becomes
generally available to the public other than as a result of acts by the
Recipient in violation of this Agreement, (ii) is in the possession of the
Recipient prior to its disclosure pursuant to the terms hereof, (iii) is or
becomes available to the Recipient from a source that is not bound by a
confidentiality agreement with regard to such information or by any other legal
obligation of confidentiality prohibiting such disclosure, or (iv) that is
independently developed by the Recipient without use of the confidential
information described in this Section 1(c), are and shall be confidential
information and/or trade secrets and the exclusive property of the Trading
Advisor (“Confidential Information” and/or “Proprietary Information”).

 

(d)               The Fund and the Managing Owner each warrants and agrees that
they and their respective officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors) will protect
and preserve the Confidential Information and will disclose Confidential
Information or otherwise make Confidential Information available only to the
Fund’s or the Managing Owner’s officers, directors, members, equity holders,
employees and agents (including for purposes of this Agreement, but not limited
to, attorneys, accountants, consultants, and financial advisors), who need to
know the Confidential Information (or any part of it) for the purpose of
satisfying their fiduciary, legal, reporting, filing or other obligations
hereunder or to monitor performance in the account during the term of this
Agreement or thereafter, or to the Fund, Managing Owner or a Recipient, as the
case may be, is required to disclose such Confidential Information due to a
fiduciary obligation or legal or regulatory request. Additionally, the Fund and
the Managing Owner each warrants and agrees that it and any Recipient will use
the Confidential Information solely for the purpose of satisfying the Fund’s or
the Managing Owner’s obligations under this Agreement and not in a manner which
violates the terms of this Agreement.

 

2.Duties of the Trading Advisor.

 

(a)                Upon the commencement of trading operations on or about April
2, 2012 by the Trading Advisor with respect to a portion of the assets of the
Fund, the Trading Advisor hereby agrees to act as a Trading Advisor for the Fund
and, as such, shall have authority and responsibility for directing the
investment and reinvestment of that portion of the Fund’s assets allocated to
the Trading Advisor, which shall consist of the Allocated Net Assets (as defined
in Section 5(c) hereof) plus “notional” funds, if any, allocated to the Trading
Advisor, as specified in writing by the Managing Owner and consented to by the
Trading Advisor (the “Assets”), on the terms and conditions and in accordance
with the prohibitions and the trading policies set forth in Exhibit A to this
Agreement as amended from time to time and provided in writing to the Trading
Advisor by the Managing Owner (the “Trading Policies”); provided, however, that
the Managing Owner may override the instructions of the Trading Advisor without
notice to the Trading Advisor to the extent necessary (i) to comply with the
Trading Policies and with applicable speculative position limits, (ii) to fund
any distributions or redemptions, (iii) to pay the Fund’s expenses, (iv) to the
extent the Managing Owner believes doing so is necessary for the protection of
the Fund, (v) to terminate the futures interest trading of the Account (as
defined in Section 4) with the Trading Advisor, or (vi) to comply with any
applicable law or regulation. The Managing Owner agrees not to override any such
instructions for the reasons specified in clauses (ii) or (iii) of the preceding
sentence unless the Trading Advisor fails to comply with a request of the
Managing Owner to make the necessary amount of funds available to the Fund
within two trading days of such request. The Trading Advisor shall not be liable
for the consequences of any decision by the Managing Owner to override
instructions of the Trading Advisor, except to the extent that such consequences
result from a material breach of this Agreement by the Trading Advisor or the
Trading Advisor fails to comply with the Managing Owner’s decision to override
an instruction. Notwithstanding anything to the contrary contained in this
Agreement, the Fund shall have the right to instruct the Trading Advisor to
liquidate any or all positions at any time.

 



3

 

 

 

(b)               The Trading Advisor shall:

 

(i)                 Exercise good faith and due care in trading futures
interests for the account of the Fund in accordance with the prohibitions and
Trading Policies, and the trading systems, methods, and strategies of the
Trading Advisor described in the Disclosure Document, with such changes and
additions to such trading systems, methods or strategies as the Trading Advisor,
from time to time, incorporates into its trading approach for accounts the size
of the Fund.

 

(ii)               Provide the Managing Owner, within 45 days of the end of a
calendar quarter, and within 45 days of a separate request which the Managing
Owner may make from time to time, with information comparing the performance of
the Fund’s account and the performance of all other client accounts (“Other
Accounts”) directed by the Trading Advisor using the trading systems used by the
Trading Advisor on behalf of the Fund over a specified period of time for the
purpose of confirming that the Fund has been treated equitably compared to such
Other Accounts. In providing such information, the Trading Advisor may take such
steps as are necessary to assure the confidentiality of the Trading Advisor’s
clients’ identities. The Trading Advisor shall, upon the Managing Owner’s
request, consult with the Managing Owner concerning any discrepancies between
the performance of such Other Accounts and the Fund’s account. The Trading
Advisor shall promptly inform the Managing Owner in writing of any material
discrepancies of which the Trading Advisor is aware. The Managing Owner
acknowledges that the following differences in accounts may cause divergent
trading results: different trading strategies, methods or degrees of leverage,
different trading policies, accounts experiencing differing inflows or outflows
of equity, different risk profiles, accounts which commence trading at different
times and accounts which have different portfolios or different fiscal years.

 



4

 

 

 

(iii)             Inform the Managing Owner when the Trading Advisor’s open
positions maintained by the Trading Advisor exceed the Trading Advisor’s
applicable speculative position limits.

 

(iv)             Upon request of the Managing Owner, promptly provide the
Managing Owner with all information concerning the Trading Advisor and its
activities reasonably requested by the Managing Owner (including, without
limitation, information relating to changes in control, key personnel, trading
approach, or financial condition). Additionally, the Trading Advisor agrees to
furnish R.J. O’Brien & Associates, LLC (“RJOB”) by telephone, facsimile or
electronic data transmission (i) a final report of all trades at the end of each
business day and (ii) a report of any trade made involving a position with a
required initial margin equal to 10% or more of the Assets within 30 minutes of
the Trading Advisor’s receipt of confirmation, verbal or otherwise, from the
executing broker that such a trade has been executed. The Trading Advisor
further acknowledges and agrees that the timely provision of all such
information is of the essence in order to enable the Fund, its designated
entities, and RJOB to monitor and comply with mandatory risk control algorithms
imposed upon the operation of the Fund.

 

(c)                All purchases and sales of futures interests pursuant to this
Agreement shall be for the account, and at the risk, of the Fund and not for the
account, or at the risk of the Trading Advisor or any of its affiliates or each
of their principals, stockholders, directors, officers, or employees, or any
other person, if any, who controls the Trading Advisor. All brokerage
commissions and related transaction fees arising from such trading by the
Trading Advisor shall be for the account of the Fund.

 

(d)               Subject to Section 8(a) hereof, *. The Trading Advisor shall
have an affirmative obligation to promptly notify the Managing Owner upon
discovery of its own errors with respect to the account, and the Trading Advisor
shall use its best efforts to identify and promptly notify the Managing Owner of
any order or trade which the Trading Advisor reasonably believes was not
executed in accordance with its instructions to any Commodity Broker or such
other commodity broker utilized to execute orders for the Fund.

 

(e)                Prior to the commencement of trading by the Fund, the
Managing Owner, on behalf of the Fund, shall deliver to the Trading Advisor a
trading authorization appointing the Trading Advisor the Fund’s attorney-in-fact
for such purpose (a form of which is attached hereto as Exhibit B).

 

(f)                In performing services to the Fund, the Trading Advisor shall
utilize its Liberty Wealth Protection Strategy (2X) (the “Trading Program”), as
described in the Disclosure Document, and as modified from time to time. The
Trading Advisor shall give the Managing Owner prior written notice of any change
in the Trading Program that the Trading Advisor considers to be material (and
shall not effect such change on behalf of the Fund without the Managing Owner’s
consent), including any additional futures interests to be traded by the Trading
Advisor not already listed on Exhibit C. Changes in the futures interests
traded, provided that such futures interests are listed on Exhibit C, shall not
be deemed a modification of the Trading Program.

 

 

_________________________

* Confidential material redacted and filed separately with the Commission.

 



5

 

 

 

3.Trading Advisor as an Independent Contractor.

 

For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized, have no authority to act for or represent the Fund in any way or
otherwise be deemed an agent of the Fund. Nothing contained herein shall be
deemed to require the Fund to take any action contrary to its governing
documents as from time to time in effect, or any applicable law or rule or
regulation of any regulatory or self-regulatory body, exchange, or board.
Nothing herein contained shall constitute the Trading Advisor or the Managing
Owner as members of any partnership, joint venture, association, syndicate or
other entity, or be deemed to confer on any of them any express, implied, or
apparent authority to incur any obligation or liability on behalf of any other.
It is expressly agreed that the Trading Advisor is neither a promoter, sponsor,
or issuer with respect to the Fund, nor does the Trading Advisor have any
authority or responsibility with respect to the offer, sale or issuance of
Units.

 

4.Commodity Broker.

 

The Trading Advisor shall effect all transactions in futures interests for the
Fund through the Fund’s separate account of the Fund to be traded exclusively by
the Trading Advisor (the “Account”) maintained with RJOB or such commodity
broker or brokers as the Managing Owner shall direct and appoint from time to
time (the “Commodity Brokers”).

 

Notwithstanding the foregoing, the Trading Advisor may execute trades through
floor brokers other than those employed by RJOB and its affiliates so long as
arrangements (including executed give-up agreements) are made for such floor
brokers to “give-up” or transfer the positions to RJOB in conformity with the
Trading Policies set forth in Exhibit A attached hereto.

 

5.Fees.

 

(a)                For the services to be rendered to the Fund by the Trading
Advisor under this Agreement:

 

(i)                 The Fund shall pay the Trading Advisor a monthly management
fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to it (as
defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”). The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated. For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.

 

(ii)               The Fund shall pay the Trading Advisor an incentive fee equal
to 20% of the New Trading Profit (as defined in Section 5(d) hereof) that shall
accrue monthly but is not payable until the end of each calendar quarter (the
“Incentive Fee”). The initial incentive period will commence on the date the
Trading Advisor commences trading the Account and shall end on the last day of
the calendar quarter after such date. The Incentive Fee is payable within 20
Business Days of the end of the calendar quarter for which it was calculated.

 

 

  

___________________________

* Confidential material redacted and filed separately with the Commission.

 



6

 

 

 

(b)               If this Agreement is terminated on a date other than the last
day of a calendar quarter, the Incentive Fee shall be determined as if such date
were the end of a calendar quarter. If this Agreement is terminated on a date
other than the end of a month, the Management Fee described above shall be
determined as if such date were the end of a month, but such fee shall be
prorated based on the ratio of the number of trading days in the month through
the date of termination to the total number of trading days in the month. If,
during any month after the Trading Advisor commences trading operations on
behalf of the Account (including the month in which the Trading Advisor
commences such operations), the Fund does not conduct business operations, or
suspends trading for the Account, or, as a result of an act or material failure
to act by the Trading Advisor, is otherwise unable to utilize the trading advice
of the Trading Advisor on any of the trading days of that month for any reason,
the Management Fee shall be prorated based on the ratio of the number of trading
days in the month which the Account engaged in trading operations or utilizes
the trading advice of the Trading Advisor to the total number of trading days in
the month. The Management Fee payable to the Trading Advisor for the month in
which the Fund begins to receive trading advice from the Trading Advisor
pursuant to this Agreement shall be prorated based on the ratio of the number of
trading days in the month from the day the Fund begins to receive such trading
advice to the total number of trading days in the month. In the event that there
is an increase or decrease in the Assets as of any day other than the first day
of a month, the Trading Advisor shall be paid a pro rata Management Fee on such
increase or decrease in the Assets for such month.

 

(c)                The term “Allocated Net Assets” shall mean the total assets
of the Fund allocated to the Account (including, but not limited to, all cash
and cash equivalents, accrued interest and amortization of original issue
discount, and the market value (marked-to-market) of all open futures interest
positions and other assets of the Account) less all liabilities of the Fund
determined in accordance with generally accepted accounting principles
consistently applied under the accrual basis of accounting. Unless generally
accepted accounting principles require otherwise, the market value of a futures
or option contract traded on a United States exchange shall mean the settlement
price on the exchange on which the particular futures or option contract shall
be traded by the Trading Advisor on behalf of the Account with respect to which
the Net Assets are being determined; provided, however, that if a contract could
not be liquidated on such day due to the operation of daily limits or other
rules of the exchange on which that contract shall be traded or otherwise, the
settlement price on the first subsequent day on which the contract could be
liquidated shall be the market value of such contract for such day, or if a
contract could not be liquidated on such day due to the exchange being closed
for an exchange holiday, the settlement price on the most recent preceding day
on which the contract could have been liquidated shall be the market value of
such contract for such day. The market value of a forward contract or a futures
or option contract traded on a foreign exchange or market shall mean its market
value as determined by the Managing Owner on a basis consistently applied for
each different variety of contract.

 



7

 

 

 

(d)               The term “New Trading Profit” shall mean net futures interest
trading profits (realized and unrealized) on the Assets, decreased
proportionally by the Trading Advisor’s monthly Management Fees and brokerage
commissions and NFA fees applicable to the Account.  Interest income is not
included in New Trading Profit. Extraordinary expenses do not reduce New Trading
Profit. Extraordinary expenses do not reduce New Trading Profit. Such trading
profits and items of decrease shall be determined from the end of the last
calendar quarter in respect of which an Incentive Fee was earned by the Trading
Advisor or, if no Incentive Fee has been earned previously by the Trading
Advisor, from the date that the Trading Advisor commenced managing the Assets,
to the end of the calendar quarter as of which such Incentive Fee calculation is
being made. New Trading Profit shall be calculated before reduction for
Incentive Fees paid or accrued so that the Trading Advisor does not have to earn
back Incentive Fees.

 

(e)                If any payment of Incentive Fees is made to the Trading
Advisor on account of New Trading Profit earned by the Trading Advisor and the
Trading Advisor thereafter fails to earn New Trading Profit or experiences
losses for any subsequent incentive period, the Trading Advisor shall be
entitled to retain such amounts of Incentive Fees previously paid to the Trading
Advisor in respect of such New Trading Profit. No Incentive Fees shall be
payable to the Trading Advisor until the Trading Advisor has earned New Trading
Profit; provided, however, that if the Assets are reduced because of redemptions
that occur at the end of, and/or subsequent to, a calendar quarter in which the
Trading Advisor experiences a futures interest trading loss for the Fund, the
trading loss that must be recovered before the Trading Advisor will be deemed to
experience New Trading Profit in a subsequent calendar quarter will be equal to
the amount determined by (x) dividing the Assets after such decrease by the
Assets in immediately before such decrease and (y) multiplying that fraction by
the amount of the unrecovered futures interest trading loss prior to such
decrease. In the event that the Trading Advisor experiences a trading loss in
more than one calendar quarter without the Trading Company paying an intervening
Incentive Fee and Assets are reduced in more than one such calendar quarter
because of redemptions, then the trading loss for each such calendar quarter
shall be adjusted in accordance with the formula described above and such
reduced amount of futures interest trading loss shall be carried forward and
used to offset subsequent futures interest trading profits. No Incentive Fees
shall be payable to the Trading Advisor until the Trading Advisor has earned New
Trading Profit.

 

6.Designation of Additional Trading Advisors and Reallocation of Net Assets

 

(a) If the Managing Owner at any time deems it to be in the best interests of
the Fund, the Managing Owner may designate one or more additional trading
advisors for the Fund and may apportion to such additional trading advisor(s)
the management of such amounts of the Fund’s assets as the Managing Owner shall
determine in its absolute discretion. The designation of an additional trading
advisor or advisors and the apportionment of the Fund’s assets to such trading
advisor(s) pursuant to this Section 6 shall neither terminate this Agreement nor
modify in any regard the respective rights and obligations of the Fund, the
Managing Owner and the Trading Advisor hereunder. In the event that assets are
reallocated from the Trading Advisor, the Trading Advisor shall thereafter
receive management and incentive fees based, respectively, on Assets, as reduced
pursuant to this Section 6(a) and the Trading Profits attributable to such
reduced Assets.

 



8

 

 

 

(b) The Managing Owner may at any time and from time to time upon three business
days' prior notice reallocate Assets to any other trading advisor or advisors of
the Fund or allocate additional Assets upon three business days' prior notice to
the Trading Advisor from such other trading advisor or advisors; provided that
any such addition to or withdrawal from Assets will only take place on the last
day of a month unless the Managing Owner determines that the best interests of
the Fund require otherwise. The Trading Advisor shall have the right to refuse
any additional allocations to be made pursuant to this Section 6(b).

 

(c) The Managing Owner shall not, without the consent of the Trading Advisor,
allocate to the Trading Advisor "notional" assets of the Fund.

 

7.Term

 

(a)                This Agreement shall continue in effect for a period of one
year from the date the Agreement was entered into unless otherwise terminated as
set forth in this Section 7. The Trading Advisor may terminate this Agreement at
the end of such one-year period by providing prior written notice of termination
to the Fund at least sixty days prior to the expiration of such one-year period.
If the Agreement is not terminated upon the expiration of such one-year period,
this Agreement shall automatically renew for an additional one-year period and
shall continue to renew for additional one-year periods until this Agreement is
otherwise terminated, as provided for herein. This Agreement shall automatically
terminate if the Fund is dissolved.

 

(b)               The Fund and Managing Owner each shall have the right to
terminate this Agreement in its discretion (i) at any month end upon five days’
prior written notice to the Trading Advisor, or (ii) at any time upon prior
written notice to the Trading Advisor upon the occurrence of any of the
following events: (A) if any person described as a “principal” of the Trading
Advisor in the Prospectus ceases for any reason to be an active “principal” of
the Trading Advisor; (B) if the Trading Advisor becomes bankrupt or insolvent;
(C) if the Trading Advisor is unable to use its trading systems or methods as in
effect on the date hereof and as modified in the future for the benefit of the
Fund; (D) if the registration, as a commodity trading advisor, of the Trading
Advisor with the CFTC or its membership in the NFA is revoked, suspended,
terminated, or not renewed, or limited or qualified in any respect; (E) except
as provided in Section 12 hereof, if the Trading Advisor merges or consolidates
with, or sells or otherwise transfers its advisory business, or all or a
substantial portion of its assets, any portion of its futures interest trading
systems or methods, or its goodwill to, any individual or entity; (F) if, at any
time, the Trading Advisor violates any Trading Policy or administrative policy,
except with the prior express written consent of the Managing Owner; or (G) if
the Trading Advisor fails in a material manner to perform any of its obligations
under this Agreement.

 

(c)                The Trading Advisor may terminate this Agreement at any time,
upon thirty days’ prior written notice to the Fund and Managing Owner, in the
event: (A) that the Managing Owner imposes additional trading limitation(s) in
the form of one or more Trading Policies or administrative policies that the
Trading Advisor does not consent to, such consent not to be unreasonably
withheld; (B) the Managing Owner objects to the Trading Advisor implementing a
proposed material change to the Trading Program and the Trading Advisor
certifies to the Managing Owner in writing that it believes such change is in
the best interests of the Fund; (C) the Managing Owner or the Fund materially
breaches this Agreement and does not correct the breach within ten days of
receipt of a written notice of such breach from the Trading Advisor; (D) the
Assets fall below $* (after adding back trading losses) at any time; (E) the
Fund becomes bankrupt or insolvent, or (F) the registration of the Managing
Owner with the CFTC as a commodity pool operator or its membership in the NFA is
revoked, suspended, terminated or not renewed, or limited or qualified in any
respect. If the Managing Owner or Fund merges, consolidates or sells a
substantial portion of its assets pursuant to Section 12 of this Agreement, the
Trading Advisor may terminate this Agreement upon prior written notice to the
Managing Owner and Fund.

 

  

__________________________

* Confidential material redacted and filed separately with the Commission.

 



9

 

 

 

(d)               Except as otherwise provided in this Agreement, any
termination of this Agreement in accordance with this Section 7 shall be without
penalty or liability to any party, on account of such termination.

 

(e)                The indemnities set forth in Section 8 hereof shall survive
any termination of this Agreement.

 

8.Standard of Liability: Indemnifications.

 

(a)                Limitation of Trading Advisor Liability. In respect of the
Trading Advisor’s role in the futures interests trading of the Fund, the Trading
Advisor shall not be liable to the Fund or the Managing Owner or their partners,
directors, officers, principals, managers, members, shareholders, employees,
controlling persons or successors and assigns except that the Trading Advisor
shall be liable for acts or omissions that constitute a breach of this Agreement
or a representation, warranty or covenant herein, misconduct or negligence, or
are the result of the Trading Advisor not having acted in good faith and in the
reasonable belief that such actions or omissions were in, or not opposed to, the
best interests of the Fund.

 

(b)               Trading Advisor Indemnity in Respect of Management Activities.
The Trading Advisor shall indemnify, defend and hold harmless the Fund and the
Managing Owner, their controlling persons, their affiliates and their respective
directors, officers, principals, managers, members, shareholders, employees and
controlling persons from and against any and all losses, claims, damages,
liabilities (joint and several), costs, and expenses (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Advisor shall
have approved such settlement) resulting from a demand, claim, lawsuit, action
or proceeding (other than those incurred as a result of claims brought by or in
the right of an indemnified party) relating to this Agreement (except as covered
by paragraph (d) below); provided that a court of competent jurisdiction upon
entry of a final judgment (or, if no final judgment is entered, by an opinion
rendered by counsel who is approved by the Fund and the Trading Advisor, such
approval not to be unreasonably withheld) to the effect that the action or
inaction of such indemnified party that was the subject of the demand, claim,
lawsuit, action, or proceeding did not constitute negligence, misconduct, or a
breach of this Agreement or a representation, warranty or covenant of the Fund
or the Managing Owner, their controlling persons, their affiliates and their
respective directors, officers, shareholders, employees, and controlling persons
and was done in good faith.

 



10

 

 

 

(c)                Fund Indemnity in Respect of Management Activities. The Fund
shall indemnify, defend and hold harmless the Trading Advisor, its controlling
persons, their affiliates and their respective directors, officers, principals,
managers, members, shareholders, employees and controlling persons, from and
against any and all losses, claims, damages, liabilities (joint and several),
costs and expenses (including any reasonable investigatory, legal, accounting
and other expenses incurred in connection with, and any amounts paid in, any
litigation or other proceeding or any settlement; provided that, solely in the
case of a settlement, the Fund shall have approved such settlement) resulting
from a demand, claim, lawsuit, action or proceeding (other than those incurred
as a result of claims brought by or in the right of an indemnified party)
relating to this Agreement (except as covered by paragraph (e) below); provided
that a court of competent jurisdiction upon entry of a final judgment finds (or,
if no final judgment is entered, by an opinion rendered by counsel who is
approved by the Fund and the Trading Advisor, such approval not to be
unreasonably withheld) to the effect that the action or inaction of such
indemnified party that was the subject of the demand, claim, lawsuit, action, or
proceeding did not constitute negligence, misconduct, or a breach of this
Agreement or a representation, warranty or covenant of the Trading Advisor, its
controlling persons, its affiliates and directors, officers, shareholders,
employees, and controlling persons and was done in good faith.

 

(d)               Trading Advisor Indemnity in Respect of Sale of Units. The
Trading Advisor shall indemnify, defend and hold harmless the Fund, the Managing
Owner, any selling agent, their controlling persons and their affiliates and
their respective directors, officers, principals, managers, members,
shareholders, employees and controlling persons from and against any and all
losses, claims, damages, liabilities, costs, and expenses, (joint and several),
to which any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Trading Advisor shall
have approved such settlement, and in connection with any administrative
proceedings), in respect of the offer or sale of Units, insofar as such losses,
claims, damages, liabilities, costs, or expenses (or action in respect thereof)
arise out of, or are based upon: (i) a breach by the Trading Advisor of any
applicable laws or regulations or any representation, warranty or agreement in
this Agreement; or (ii) any materially untrue statement or omission relating or
with respect to the Trading Advisor, or any of its principals, or their
operations, trading systems, methods or performance, which was made in the
Prospectus or any amendment or supplement thereto or any other sales literature
and furnished by the Trading Advisor for inclusion therein.

 

(e)                Fund Indemnity in Respect of Sale of Units. The Fund shall
indemnify, defend and hold harmless the Trading Advisor its controlling persons,
their affiliates and their respective directors, officers, principals, managers,
members shareholders, employees and controlling persons from and against any
loss claim, damage, liability, cost, and expense, joint and several, to which
any indemnified person may become subject (including any reasonable
investigatory, legal, accounting and other expenses incurred in connection with,
and any amounts paid in, any litigation or other proceeding or any settlement;
provided that, solely in the case of a settlement, the Fund shall have approved
such settlement, and in connection with any administrative proceedings), in
respect of the offer or sale of Units, unless such loss, claim, damage,
liability, cost, or expense (or action in respect thereof) arises out of, or is
based upon (i) a breach by the Trading Advisor of any applicable laws or
regulations or any representation, warranty or agreement in this Agreement; or
(ii) any materially untrue statement or omission relating or with respect to the
Trading Advisor, or any of its principals or their operations, trading systems,
methods or performance that was made in the Prospectus or in any other sales
literature and furnished by the Trading Advisor for inclusion therein.

 



11

 

 

 

(f)                Subject to Section 8(a) hereof, the foregoing agreements of
indemnity shall be in addition to, and shall in no respect limit or restrict,
any other remedies which may be available to an indemnified person.

 

(g)               Promptly after receipt by an indemnified person of notice of
the commencement of any action, claim, or proceeding to which any of the
indemnities may apply, the indemnified person will notify the indemnifying party
in writing of the commencement thereof if a claim in respect thereof is to be
made against the indemnifying party hereunder; but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
that the indemnifying party may have to the indemnified person hereunder, except
where such omission has materially prejudiced the indemnifying party. In case
any action, claim, or proceeding is brought against an indemnified person and
the indemnified person notifies the indemnifying party of the commencement
thereof as provided above, the indemnifying party will be entitled to
participate therein and, to the extent that the indemnifying party desires, to
assume the defense thereof with counsel selected by the indemnifying party and
not unreasonably disapproved by the indemnified person. After notice from the
indemnifying party to the indemnified person of the indemnifying party’s
election so to assume the defense thereof as provided above, the indemnifying
party will not be liable to the indemnified person under the indemnity
provisions hereof for any legal and other expenses subsequently incurred by the
indemnified person in connection with the defense thereof, other than reasonable
costs of investigation.

 

Notwithstanding the preceding paragraph, if in any action, claim, or proceeding
as to which indemnification is or may be available hereunder, an indemnified
person reasonably determines that its interests are or may be adverse, in whole
or in part, to the indemnifying party’s interests or that there may be legal
defenses available to the indemnified person that are different from, in
addition to, or inconsistent with the defenses available to the indemnifying
party, the indemnified person may retain its own counsel in connection with such
action, claim, or proceeding and will be indemnified (provided the indemnified
person is so entitled) by the indemnifying party for any legal and other
expenses reasonably incurred in connection with investigating or defending such
action, claim, or proceeding.

 

In no event will the indemnifying party be liable for the fees and expenses of
more than one counsel for all indemnified persons in connection with any one
action; claim, or proceeding or in connection with separate but similar or
related actions, claims, or proceedings in the same jurisdiction arising out of
the same general allegations. The indemnifying party will not be liable for any
settlement of any action, claim, or proceeding effected without the indemnifying
party’s express written consent, but if any action, claim, or proceeding, is
settled with the indemnifying party’s express written consent, the indemnifying
party will indemnify, defend, and hold harmless an indemnified person as
provided in this Section 8.

 



12

 

 

 

9.Right to Advise Others and Uniformity of Acts and Practices.

 

(a)                The Trading Advisor is engaged in the business of advising
clients as to the purchase and sale of futures interests. During the term of
this Agreement, the Trading Advisor, its principals and affiliates, will be
advising other clients (including affiliates and the stockholders, officers,
directors, and employees of the Trading Advisor and its affiliates and their
families) and trading for their own accounts. The Trading Advisor will use its
best efforts to implement a fair and consistent allocation policy that seeks to
ensure that all clients are treated equitably and positions allocated as nearly
as possible in proportion to the assets available for trading of the accounts
managed or controlled by the Trading Advisor. Upon written request, the Managing
Owner may request a copy of the Trading Advisor’s procedures regarding the
equitable treatment of trades across accounts. Such procedures shall be provided
to the Managing Owner within 30 days of such request by the Managing Owner.
Except as otherwise set forth herein, the Trading Advisor and its principals and
affiliates agree to treat the Fund in a fiduciary capacity to the extent
recognized by applicable law, but subject to that standard. Under no
circumstances shall the Trading Advisor by any act or omission knowingly or
intentionally favor any account advised or managed by the Trading Advisor over
the account of the Fund in any way or manner. Nothing contained in this Section
9(a) shall preclude the Trading Advisor from charging different management
and/or incentive fees to its clients. Subject to the Trading Advisor’s
obligations under applicable law, the Trading Advisor or any of its principals
or affiliates shall be free to advise and manage accounts for other clients and
shall be free to trade on the basis of the same trading systems, methods, or
strategies employed by the Trading Advisor for the account of the Fund, or
trading systems, methods, or strategies that are entirely independent of, or
materially different from, those employed for the account of the Fund, and shall
be free to compete for the same futures interests as the Fund or to take
positions opposite to the Fund, where such actions do not knowingly or
intentionally prefer any of such accounts over the account of the Fund on an
overall basis.

 

(b)               The Trading Advisor shall not be restricted as to the number
or nature of its clients, except that: (i) so long as the Trading Advisor acts
as a trading advisor for the Fund, neither the Trading Advisor nor any of its
principals or affiliates shall knowingly hold any position or control any other
account that would cause the Fund, the Trading Advisor, or the principals or
affiliates of the Trading Advisor to be in violation of the CEAct or any
regulations promulgated thereunder, any other applicable law, or any applicable
rule or regulation of the CFTC or any other regulatory or self regulatory body,
exchange, or board; and (ii) neither the Trading Advisor nor any of its
principals or affiliates shall render futures interests trading advice to any
other individual or entity or otherwise engage in activity that shall knowingly
cause positions in futures interests to be attributed to the Trading Advisor
under the rules or regulations of the CFTC or any other regulatory or self
regulatory body, exchange, or board so as to require the significant
modification of positions taken or intended for the account of the Fund;
provided that the Trading Advisor may modify its trading systems, methods or
strategies to accommodate the trading of additional funds or accounts. If
applicable speculative position limits are exceeded by the Trading Advisor in
the opinion of (i) independent counsel (who shall be other than counsel to the
Fund), (ii) the CFTC, or (iii) any other regulatory or self regulatory body,
exchange, or board, the Trading Advisor and its principals and affiliates shall
promptly liquidate positions in all of their accounts, including the Fund’s
account, as to which positions are attributed to the Trading Advisor as nearly
as possible in proportion to the accounts′ respective amounts available for
trading (taking into account different degrees of leverage and “notional”
equity) to the extent necessary to comply with the applicable position limits.

 



13

 

 

 

10.Representations, Warranties, and Covenants of the Trading Advisor.

 

(a)                Representations and Warranties of the Trading Advisor. The
Trading Advisor represents and warrants to and agrees with the Managing Owner
and the Fund as follows:

 

(i)                 It will exercise good faith and due care in implementing the
Trading Program on behalf of the Fund as described in the Disclosure Document
(as modified from time to time) or any other trading programs agreed to by the
Managing Owner and the Trading Advisor.

 

(ii)               The Trading Advisor shall follow and comply with, at all
times, the Trading Policies.

 

(iii)             The Trading Advisor shall trade the Assets pursuant to the
same trading programs described in the Disclosure Document unless the Managing
Owner and the Trading Advisor agree otherwise.

 

(iv)             The Trading Advisor is duly organized, validly existing and in
good standing under the laws of the state of its organization and is qualified
to do business as a foreign corporation or and is in good standing in each other
jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Trading Advisor’s ability to perform its duties under this Agreement. The
Trading Advisor has full power and authority to perform its obligations under
this Agreement. The only principals of the Trading Advisor are those set forth
in the Prospectus and Disclosure Document (the “Trading Advisor Principals”).

 

(v)               The Disclosure Document contains all statements and
information required to be included therein under the CEAct and other applicable
laws, and such information is accurate and complete in all material respects.

 

(vi)             All references to the Trading Advisor and the Trading Advisor
Principals and trading systems, methods and performance in the Prospectus are
accurate and complete in all material respects. With respect to the Trading
Advisor, the Trading Advisor Principals, and its trading systems, methods and
performance: (i) the Prospectus contains all statements and information required
to be included therein under the CEAct and the rules and regulations thereunder,
and (ii) the Prospectus does not contain, and will not during the term of this
Agreement contain, any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in the light
of the circumstances under which such statements were made, not misleading.
Except as otherwise disclosed in the Prospectus, the actual performance of each
discretionary account directed by the Trading Advisor or any principal or
affiliate of the Trading Advisor over the past five years and year-to-date is
disclosed in the Prospectus on either a composite or a stand alone basis. The
information regarding the actual performance of such accounts set forth in the
Prospectus have been calculated and presented in accordance with the
descriptions therein and is complete and accurate in all material respects.

 



14

 

 

 

(vii)           This Agreement has been duly and validly authorized, executed
and delivered on behalf of the Trading Advisor and is a valid and binding
agreement of the Trading Advisor enforceable in accordance with its terms.

 

(viii)         Each of the Trading Advisor and the Trading Advisor Principals
has all federal, state and foreign governmental, regulatory and exchange
licenses and approvals and has effected all filings and registrations with
federal, state and foreign governmental and regulatory agencies required to
conduct its business and to act as described in the Prospectus or required to
perform its or his obligations under this Agreement. The Trading Advisor is
registered as a commodity trading advisor under the CEAct and is a member of the
NFA in such capacity.

 

(ix)             The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein, the consummation of the transactions
contemplated herein and in the Prospectus and the payment of the fees hereunder
will not violate, or constitute a breach of, or default under, the certificate
of incorporation or bylaws (or any other organizational documents) of the
Trading Advisor or any agreement or instrument by which it is bound or of any
order, rule, law or regulation binding on it of any court or any governmental
body or administrative agency or panel or self-regulatory organization having
jurisdiction over it.

 

(x)               Since the respective dates as of which information is given in
the Disclosure Document, and except as may otherwise be stated in or
contemplated by the Disclosure Document, there has not been any material adverse
change in the condition, financial or otherwise, business or prospects of the
Trading Advisor or any Trading Advisor Principal.

 

(xi)             Except as set forth in the Disclosure Document there have not
been and there is not pending, or to the best of the Trading Advisor’s knowledge
after due inquiry, threatened, any action, suit or proceeding before or by any
court or other governmental body to which the Trading Advisor or any Trading
Advisor Principal is or was a party, or to which any of the assets of the
Trading Advisor is or was subject and which resulted in or might reasonably be
expected to result in any material adverse change in the condition, financial or
otherwise, business or prospects of the Trading Advisor. None of the Trading
Advisor or any Trading Advisor Principal has received any notice of an
investigation by the NFA, CFTC or other administrative agency or self-regulatory
body (whether United States or foreign) regarding noncompliance by the Trading
Advisor or any of the Trading Advisor Principals with the CEAct or any other
applicable law.

 



15

 

 

 

(xii)           Neither the Trading Advisor nor any Trading Advisor Principal
has received, or is entitled to receive, directly or indirectly, any commission,
finder’s fee, similar fee, or rebate from any person in connection with the
organization or operation of the Fund.

 

(xiii)         Participation by the Trading Advisor in accordance with the terms
hereof and as described in the Prospectus will not violate any provisions of the
Investment Advisers Act of 1940, as amended.

 

(xiv)         Neither the Trading Advisor nor any Trading Advisor Principal will
use or distribute the Prospectus or any selling literature or engage in any
selling activities whatsoever in connection with the offering of the Units.

 

(xv)           The information in the Prospectus about the Trading Advisor does
not contain any misleading or untrue statements of a material fact or omit to
state a material fact required to be stated therein to make the statements not
misleading.



 

(xvi) The foregoing representations and warranties shall be continuing during
the term of this Agreement and if at any time any event shall occur which could
make any of the foregoing representations or warranties inaccurate, the Trading
Advisor shall promptly notify the Managing Owner and the Fund of the nature of
such event.

 

(b)               Covenants of the Trading Advisor. The Trading Advisor
covenants and agrees that:

 

(i)                 The Trading Advisor shall maintain all registrations and
memberships necessary for the Trading Advisor to continue to act as described
herein and to at all times comply in all respects with all applicable laws,
rules, and regulations, to the extent that the failure to so comply would have a
materially adverse effect on the Trading Advisor’s ability to act as described
herein.

 

(ii)               The Trading Advisor shall inform the Managing Owner
immediately as soon as the Trading Advisor or any Trading Advisor Principal
becomes the subject of any investigation, claim or proceeding of any regulatory
authority having jurisdiction over such person or becomes a named party to any
litigation materially affecting (or which may, with the passage of time,
materially affect) the business of the Trading Advisor. The Trading Advisor
shall also inform the Managing Owner immediately if the Trading Advisor or any
of its officers becomes aware of any breach of this Agreement by the Trading
Advisor.

 

(iii)             The Trading Advisor agrees to cooperate by providing
information regarding itself and its performance in the preparation of any
amendments or supplements to the Prospectus (subject to the limitation set forth
in Section 1 hereof).

 



16

 



 

11.Representations and Warranties of the Fund and the Managing Owner; Covenants
of the Managing Owner.

 

(a)                The Fund and the Managing Owner represent and warrant to the
Trading Advisor, as follows:

 

(i)                 The Fund is a Delaware statutory trust formed pursuant to
its organizational documents and Delaware law and is validly existing and in
good standing under the laws of the State of Delaware with full power and
authority to engage in the trading of futures interests and to engage in its
other contemplated activities as described in the Prospectus; the Fund is
qualified to do business in each jurisdiction in which the nature or conduct of
its business requires such qualification and where failure to be so qualified
could materially adversely affect the Fund’s ability to perform its obligations
hereunder.

 

(ii)               The Managing Owner is duly organized and validly existing and
in good standing as a limited liability company under the laws of the State of
Delaware and is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature or conduct of its business
requires such qualification and where the failure to be so qualified could
materially adversely affect the Managing Owner’s ability to perform its
obligations hereunder.

 

(iii)             The Fund and the Managing Owner have full power and authority
under applicable law to conduct their business and to perform their respective
obligations under this Agreement and as described in the Prospectus.

 

(iv)             As of the date hereof, the Prospectus contains all statements
and information required to be included therein by the CEAct and the rules and
regulations of the SEC or other applicable law and at all times subsequent
thereto up to and including each closing, the Prospectus will comply in all
material respects with the requirements of the rules of the NFA, the CEAct or
other applicable laws. The Prospectus as of the date on which the Trading
Advisor begins trading operations on behalf of the Account, and at each closing
will not contain any misleading or untrue statements of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Any supplemental sales literature, when read
in conjunction with the Prospectus, will not contain any untrue statements of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which such statements were made,
not misleading. This representation and warranty shall not, however, apply to
any statement or omission in the Prospectus or supplemental sales literature
made in reliance upon information furnished by and relating to the Trading
Advisor, its trading methods or its trading performance.

 

(v)               Since the respective dates as of which information is given in
the Prospectus, there have not been any material adverse change in the
condition, financial or otherwise, or business of the Managing Owner or the
Fund, whether or not arising in the ordinary course of business.

 



17

 

 

 

(vi)             This Agreement has been duly and validly authorized, executed
and delivered by the Managing Owner on behalf of the Fund and constitutes a
valid, binding and enforceable agreement of the Fund and the Managing Owner in
accordance with its terms.

 

(vii)           The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein and in the Prospectus will not violate, or constitute a
breach of, or default under, the Managing Owner’s organizational documents, or
the Fund’s organizational documents, or any material agreement or instrument by
which either the Managing Owner or the Fund, as the case may be, is bound or any
material order, rule, law or regulation applicable to the Managing Owner or the
Fund of any court or any governmental body or administrative agency or panel or
self-regulatory organization having jurisdiction over the Managing Owner or the
Fund.

 

(viii)         Except as set forth in the Prospectus, there have not been in the
five years preceding the date of the Prospectus and there is not pending or, to
the Managing Owner’s knowledge, threatened, any action, suit or proceeding at
law or in equity before or by any court or by any federal, state, municipal or
other governmental body or any administrative, self-regulatory or commodity
exchange organization to which the Managing Owner or the Fund is or was a party,
or to which any of the assets of the Managing Owner or the Fund is or was
subject; and neither the Managing Owner nor any of the principals of the
Managing Owner (“Managing Owner Principals”) has received any notice of an
investigation by the NFA, CFTC or any other administrative or self-regulatory
organization regarding non-compliance by the Managing Owner or the Managing
Owner Principals or the Fund with the CEAct, the Securities Act of 1933, as
amended, or any applicable laws which are material to an investor’s decision to
invest in the Fund.

 

(ix)             The Managing Owner and the Managing Owner Principals have all
federal, state and foreign governmental, regulatory and exchange approvals and
licenses, and have effected all filings and registrations with federal, state
and foreign governmental agencies required to conduct their business and to act
as described in the Prospectus or required to perform their obligations under
this Agreement (including, without limitation, registration as a commodity pool
operator under the CEAct and membership in the NFA as a commodity pool operator)
and will maintain all such required approvals, licenses, filings and
registrations for the term of this Agreement. The Managing Owner’s principals
identified in the Prospectus are all of the Managing Owner Principals.

 

(x)               The Fund is and shall remain in material compliance in all
respects with all laws, rules, regulations and orders of any government,
governmental agency or self-regulatory organization applicable to its business
as described in the Prospectus and this Agreement.

 

(xi)             The foregoing representations and warranties shall be
continuing during the term of this Agreement and if at any time any event shall
occur which could make any of the foregoing representations or warranties
inaccurate, the Managing Owner shall promptly notify the Trading Advisor of the
nature of such event.

 



18

 

 

 

(b)               Covenants of the Managing Owner. The Managing Owner covenants
and agrees that:

 

(i)                 The Managing Owner shall maintain all registrations and
memberships necessary for the Managing Owner to continue to act as described
herein and in the Prospectus and to all times comply in all respects with all
applicable laws, rules, and regulations, to the extent that the failure to so
comply would have a materially adverse effect on the Managing Owner’s ability to
act as described herein and in the Prospectus.

 

(ii)               The Managing Owner shall inform the Trading Advisor
immediately as soon as the Managing Owner, the Fund or any of their principals
becomes the subject of any lawsuit, investigation, claim, or proceeding of any
regulatory authority having jurisdiction over such person or becomes a named
party to any litigation materially affecting the business of the Managing Owner
or the Fund. The Managing Owner shall also inform the Trading Advisor
immediately if the Managing Owner or the Fund or any of their officers become
aware of any material breach of this Agreement by the Managing Owner or the
Fund.

 

(iii)             The Fund will furnish to the Trading Advisor copies of the
Prospectus, and all amendments and supplements thereto, in each case as soon as
available and will ensure that the Fund does not use any such amendments or
supplements as to which the Trading Advisor in writing has reasonably objected.

 

12.Merger or Transfer of Assets.

 

The Managing Owner, Fund or the Trading Advisor may merge or consolidate with,
or sell or otherwise transfer its business, or all or a substantial portion of
its assets, to any entity upon written notice to the other parties.

 

13.Complete Agreement.

 

This Agreement constitutes the entire agreement between the parties with respect
to the matters referred to herein, and no other agreement, verbal or otherwise,
shall be binding as between the parties unless in writing and signed by the
party against whom enforcement is sought.

 

14.Assignment.

 

Subject to Section 12, hereof, this Agreement may not be assigned, transferred
by operation of law, change in control or otherwise, by any party hereto without
the express prior written consent of the other parties hereto.

 



19

 

 

 

15.Amendment.

 

This Agreement may not be amended except by the written consent of the parties
hereto. No waiver of any provision of this Agreement shall be implied from any
course of dealings between the parties, from any failure by any party to assert
its rights hereunder or any occasion or series of occasions.

 

16.Severability.

 

The invalidity or unenforceability of any provision of this Agreement or any
covenant herein contained shall not affect the validity or enforceability of any
other provision or covenant hereof or herein contained and any such invalid
provision or covenant shall be deemed to be severable.

 

17.Closing Certificates.

 

(a)                The Trading Advisor shall, at the initial closing and at the
request of the Managing Owner at any monthly closing (as described in the
Prospectus), provide the following:

 

(i)                 To the Managing Owner and the Fund, a certificate, dated the
date of any such closing and in form and substance satisfactory to such parties,
to the effect that;

 

(A)             the representations and warranties by the Trading Advisor in
this Agreement are true, accurate, and complete on and as of the date of the
closing, as if made on the date of the closing; and

 

(B)              the Trading Advisor has performed all of its obligations and
satisfied all of the conditions on its part to be performed or satisfied under
this Agreement, at or prior to the date of such closing.

 

(ii)               To the Managing Owner and the Fund, a report as of the
closing date which shall present, for the period from the date after the last
day covered by the historical performance records in the Prospectus to the
latest practicable day before closing, figures which shall be a continuation of
such historical performance records and which shall certify that such figures
are, to the best of such Trading Advisor’s knowledge, accurate in all material
respects.

 

(b)               Upon the reasonable request of the Managing Owner, the Trading
Advisor shall provide a legal opinion of the Trading Advisor’s counsel in a form
acceptable to the Managing Owner.

 

(c)                The Managing Owner shall, at the initial closing and at the
request of the Trading Advisor at any closing (as described in the Prospectus),
provide the following:

 

(i)                 To the Trading Advisor, a certificate, dated the date of
such closing and in form and substance satisfactory to the Trading Advisor, to
the effect that:

 



20

 

 

 

(A)             the representations and warranties by the Fund and the Managing
Owner in this Agreement are true, accurate, and complete on and as of the date
of the closing as if made on the date of the closing;

 

(B)              no order preventing or suspending the use of the Prospectus has
been issued by the CFTC, the SEC, any state securities commission, or the NFA or
other self-regulatory organization and no proceedings for that purpose shall
have been instituted or are pending or, to the knowledge of the Managing Owner,
are contemplated or threatened under the CEAct; and

 

(C)              The Fund and the Managing Owner have performed all of their
obligations and satisfied all of the conditions on their part to be performed or
satisfied under this Agreement at or prior to the date of the closing.

 

18.Inconsistent Filings.

 

If the Trading Advisor intends to file, to participate in the filing of, or to
publish any description of the Trading Advisor, or of its respective principals
or trading approaches that is materially inconsistent with those in the
Disclosure Document, the Trading Advisor shall inform the Managing Owner of such
intention and shall furnish copies of all such filings or publications at least
ten Business Days prior to the date of filing or publication.

 

19.Disclosure Documents.

 

(a)                During the term of this Agreement, the Trading Advisor shall
furnish to the Managing Owner promptly copies of all disclosure-documents as
filed in final form with the CFTC, NFA or other self-regulatory organization by
the Trading Advisor. The Managing Owner and Fund each acknowledge receipt of the
Trading Advisor’s disclosure document (the “Disclosure Document”).

 

(b)               The Managing Owner and the Fund will not distribute or
supplement any promotional material relating to the Trading Advisor unless the
Trading Advisor has approved reasonable prior notice of and a copy of such
promotional material and has received such material in writing.

 

20.              Track Record. The track record and other performance
information of the Fund shall be the property of the Managing Owner and not the
Trading Advisor.

 

21.Use of Name.

 

Upon termination of this Agreement, the Fund, at its expense, as promptly as
practicable: (i) shall take all necessary action to cause the Prospectus and
organizational documents of the Fund to be amended in order to eliminate any
reference to “Liberty Funds Group” (except to the extent required by law,
regulation or rule); and (ii) shall cease to use in any other manner, including,
but not limited to, use in any sales literature or promotional material, the
name “Liberty Funds Group” or any name, mark or logo type derived from it or
similar to it (except to the extent required by law, regulation or rule).

 



21

 

 

 

22.Notices.

 

All notices required to be delivered under this Agreement shall be in writing
and shall be effective when delivered personally on the day delivered, by
facsimile on receipt confirmation, by email followed by delivery of an original,
or when given by registered or certified mail, postage prepaid, return receipt
requested, on the second business day following the day on which it is so
mailed, addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

 

 

if to the Fund:  

RJO Global Trust

c/o R. J. O’Brien Fund Management, LLC

222 S. Riverside Plaza

Suite 9

Chicago, Illinois 60606

Attn: Annette A. Cazenave

Facsimile: 312-373-4831

Email: acazenave@rjobrien.com

      if to the Managing Owner:      

R. J. O’Brien Fund Management, LLC

222 S. Riverside Plaza

Suite 9

Chicago, Illinois 60606

Attn: Annette A. Cazenave

Facsimile: 312-373-4831

Email: acazenave@rjobrien.com

      With a copy to:      

Alston & Bird LLP

90 Park Avenue

New York, NY 10016

Attn: Timothy P. Selby

Facsimile: (212) 210-9444

Email: timothy.selby@alston.com

 

 

if to the Trading Advisor:

 

 

Liberty Funds Group, Inc.

53 W Jackson, #835

Chicago, IL 60604

Attn: Craig L. Caudle

Email: ccaudle@libfungrp.com

Phone: 312-212-1735

Fax: 312-212-1718

 

 



22

 

 

 

23.Continuing Nature of Representations Warranties and Covenants: Survival.

 

All representations, warranties and covenants contained in this Agreement shall
be continuing during the term of this Agreement and the provisions of this
Agreement shall survive the termination of this Agreement with respect to any
matter arising while this Agreement was in effect. Each party hereby agrees that
as of the date of this Agreement it is, and during its term shall be, in
compliance with its representations, warranties and covenants herein contained.
In addition, if at any time any event occurs which would make any of such
representations, warranties or covenants not true, the affected party will use
its best efforts to promptly notify the other parties of such fact.

 

24.Third-Party Beneficiaries.

 

This Agreement is not intended and shall not convey any rights to a party to
this Agreement.

 

25.Governing Law.

 

This Agreement and any amendment hereto shall be governed by, and construed in
accordance with, the laws of the State of Illinois, United States of America
(excluding the law thereof which requires the application of, or reference to,
the law of any other jurisdiction). Each party hereto expressly and irrevocably
agrees (a) that it waives any objection, and specifically consents, to venue in
the United States federal or state courts located in the City of Chicago, State
of Illinois, United States of America, so that any action at law or in equity
may be brought and maintained in any such court, and (b) that service of process
in any such action may be effected against such party by certified or registered
mail or in any other manner permitted by applicable United States Federal Rules
of Civil Procedure or rules of the Courts of the State of Illinois. In addition
each party hereto expressly and irrevocably waives, in respect of any action
brought in any United States federal or state court located in the City of
Chicago, State of Illinois or any resulting judgment, any objection, and hereby
specifically consents, to the jurisdiction of any such court and agrees not to
seek to change the situs of such action or to assert that any other court in any
other jurisdiction is a more suitable forum for the hearing and adjudication of
any claim or dispute raised in such action.

 

26.Remedies.

 

In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor agrees not to seek any prejudgment equitable or
ancillary relief. The Trading Advisor agrees that its sole remedy in any such
action or proceeding shall be to seek actual monetary damages for any breach of
this Agreement, except that Trading Advisor may seek a declaratory judgment with
respect to the indemnification provisions of this Agreement.

 



23

 

 

 

27.Headings.

 

Headings to sections herein are for the convenience of the parties only and are
not intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

28.Successors.

 

This Agreement including the representations, warranties and covenants contained
herein shall be binding upon and inure to the benefit of the parties hereto,
their successors and permitted assigns, and no other person shall have any right
or obligation under this Agreement.

 

29.Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

30.Waiver of Breach.

 

The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of a breach by
any other party. The failure of a party to insist upon strict adherence to any
provision of the Agreement shall not constitute a waiver or thereafter deprive
such party of the right to insist upon strict adherence.

 



24

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

 

RJO GLOBAL TRUST
by R.J. O’Brien Fund Management, LLC
Managing Owner

 

 

 

  By: /s/ Annette A. Cazenave
Name: Annette A. Cazenave
Title: Executive Vice President      

R.J. O’Brien Fund Management, LLC

 

 

 

  By: /s/ Gerald Corcoran
Name: Gerald Corcoran
Title: Chief Executive Officer      

LIBERTY FUNDS GROUP

 

 

 

By: /s/ Craig L. Caudle
Name: Craig L. Caudle
Title: CEO

 

 



25

 

 

 

First Amendment

 

To Advisory Agreement

 

THIS FIRST AMENDMENT TO ADVISORY AGREEMENT ( this “Amendment”) dated as of June
28, 2012, is by and among RJO Global Trust, a Delaware statutory business trust
(the “Fund”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability
company (the “Managing Owner”), and Liberty Funds Group, Inc., a Texas
Corporation (the “Commodity Trading Advisor”).

 

WITNESSETH

 

WHEREAS, the Fund, the Managing Owner, and the Commodity Trading Advisor entered
into that certain Advisory Agreement dated March 22, 2012 (the “Original
Agreement”) whereby the Fund and the Managing Owner engaged the Trading Advisor
to act as the trading advisor for the Fund in accordance with the terms and
conditions contained in the Original Agreement;

 

WHEREAS, in accordance with Section 15 of the Original Agreement, the Original
Agreement may be amended with written consent of the parties thereto; and

 

WHEREAS, the Fund, the Managing Owner, the Trading Advisor, comprising all of
the parties of the Original Agreement, wish to amend the Original Agreement as
set forth in this Amendment.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, it is agreed by and between the parties hereto as
follows:

 

1)Part 2 (f) shall be amended to reflect that the Advisor will trade for the
Fund using its Wealth Protection Strategy as defined in its CTA Disclosure
Document. The Advisor will target an annualized volatility target for the Fund’s
account of 13%-15%. This will require the Fund to invest notional funds in the
amount of 60% of the Advisor’s cash allocation from the Fund. The Advisor then,
will trade an overall allocation from the Fund based on 1.6 times its cash
allocation. Should the amount of notional funding needed for the Advisor to
achieve the account’s desired volatility target change, the Advisor will provide
notice to the Managing Owner at least 5 business days prior to any month end.

 

2)Part 5 (a) (i) shall be amended to reflect a change in management fees paid to
the Advisor. The Advisor will be paid 1/12 of *% of total traded assets
allocated to it from the Fund (including notional assets) on a monthly basis in
place of the *% management fee stated in the Original Agreement.

 

[Remainder of page intentionally left blank]

 

 

_________________________

* Confidential material redacted and filed separately with the Commission. 

  



1

 

 

 

IN WITNESS WHEREOF, this Amendment has been executed for and behalf of the
undersigned as of the day and year above first written.

 



  RJO GLOBAL TRUST   By R.J. O’Brien Fund Management, LLC   Managing Owner      
    By: /s/ Annette A. Cazenave   Annette A. Cazenave   Title: Sr. V.P.   R.J.
O’Brien Fund Management, LLC           R.J. O’Brien Fund Management, LLC      
By: /s/ Gerald Corcoran   Gerald F. Corcoran   Title: Chief Executive Officer  
        Liberty Funds Group, Inc.       By: /s/ Craig L. Caudle   Name:  Craig
L. Caudle   Title: Chief Executive Officer



 



2

